DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Lighting Apparatus with Central Driver Surrounded by LED’s.

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;

(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A lighting apparatus includes a light passing cover with grooves formed on an inner side, a base disk with a central portion and a curved wall, multiple hooks with an end fixed to the base disk and a reverse hook configured to inserted into the grooves to secure the light passing cover to the base disk,  disposed on the central portion of the base disk, and a light source module mounted on the base disk and having a plurality of LED strips surrounding the driver module, with each LED strips including a plurality of LED’s. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multiple sliding grooves” formed on the inner side of the light passing cover (as defined in independent claim 1), the “fixing holes” (as defined in dependent claim 2), the driver module having “multiple sockets” (as defined in dependent claim 5), the “reflective layer” attached to the exterior surface of the insulation box (as defined in dependent claim 7), the “type structure” (as defined in dependent claim 10), the “escape part” (as defined in dependent claim 12), the “plugging terminal” (as defined in dependent claim 13), and the “antenna” (as defined in dependent claim 15) must be shown or the features canceled from the claims.  No new matter should be entered.  
It is noted that Figure 2 and Figure 6, the only two figures showing the hooks 5/664/665 engaged to the light passing cover 6/661, appear to show the hooks 5/664/665 coupled to an outer side of the light passing cover 6/661, not the inner side. It is further noted that the “fixing holes” 6628 shown in Figure 6 appear to be cavities, not holes.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 6631.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 662. 

Applicant is further advised that this action only exemplifies the objections to the drawings, applicant's cooperation is requested in correcting all the occurrences of the cited, or any other errors of which applicant may become aware in the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, will not be held in abeyance.

Claim Rejections - 35 USC § 112
Section (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9 and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Dependent claim 9 defines the driver module as automatically adjusting a control mode depending on a number of inserted LED strips; however, the originally filed specification, including the drawings and claims, fails to describe any means enabling applicant’s driver module to perform the function of discriminating between different control modes in response to a number of plugged LED strips.  It appears that the applicant is attempting to claim a desire functionality without actually disclosing the structural elements or features enabling such functionality. 

Dependent claim 20 defines the driver module as including an “ambient sensor” for detecting an ambient color temperature, to enable the driver module to turn LED strips ON and OFF to provide a required color temperature based on the ambient color 

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over MOGEL et al. (Chinese Pat. Pub. CN 104713012 A) in view of AUERBACH (U.S. Pat. 3,524,981).

Regarding independent claim 1, MOGEL et al. discloses a lighting apparatus 1 (as seen in Figure 21) including a light passing cover 11 (as seen in Figure 21) having an exterior side (exterior surface, as seen in Figure 21) and an inner side (interior surface, as seen in Figure 21); a base disk 3 (as seen in Figure 21) having a central part (central portion of element 3, as seen in Figure 21) and a curved wall 4 (as seen in Figure 21); a light source module 10/10’ (as seen in Figure 21) mounted on the base disk 3 (as seen in Figure 21), wherein the light source module 10/10’ includes multiple LED strips 16/16’ (as seen in Figure 21); and a driver module 9 (as seen in Figure 21) disposed at a center of the base disk 3 (as seen in Figure 21), wherein the driver module 9 is surrounded by the multiple LED strips 16/16’ (as seen in Figure 21), the LED strips 16/16’ includes multiple LED modules 10/10’ (as seen in Figure 21), each LED module 10 has a lens 15 (as seen in Figure 21) disposed on a LED chip (as seen in Figure 21). 
3, and a reverse hook inserted to the sliding groove to fix the light passing cover 11 to the base disk 3; or the lens 15 being a diffusion lens for diffusing a light of the LED chip.
However, AUERBACH discloses a lighting apparatus 10 (as seen in Figure 1) including a light passing cover 18 (as seen in Figure 1) having an exterior side (as seen in Figure 1) and an interior side (as seen in Figure 1) including multiple sliding grooves 34/38 (as seen in Figure 1); a base disk 16 (as seen in Figure 1); multiple hooks 22 (as seen in Figure 1) each having a fixed end 24a (as seen in Figure 7) fixed to the base disk 16 (as seen in Figure 7), and a reverse hook 22a (as seen in Figure 7) configured to be inserted in the sliding grooves 34/38 (as seen in Figures 4 and 5) to fix the light passing cover 18 to the base disk 16 (as seen in Figure 1); and a light source module 12 (as seen in Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the Prior Art hook/groove fastening arrangement of AUERBACH with the patented lighting apparatus of MOGEL et al., according to known methods, to yield the predictable result of securing the light passing cover 11 to the base disk 3 (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397).
Regarding the lens being a diffusing lens, the examiner takes Official Notice of the use and advantages of diffusing lenses, specifically in combination with LEDs to diffusing light from such LEDs, being old and well known in the illumination art.  
15 of MOGEL et al. for a Prior Art diffusing lens, to obtain the predictable result of diffusing light emitted by the LED modules 10/10’ as necessitated by the specific requirements of a given application (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
	
Regarding dependent claim 2, MOGEL et al. further discloses the central part of the base disk 3 has a concave area 13 (as seen in Figure 21).
The apparatus of MOGEL et al., as previously modified by AUERBACH, fails to explicitly disclose the concave area 13 having fixing holes for fixing to an installation unit, and an external wire is passes through the concave area connected to the driver module. 
However, the examiner takes Official Notice of the use and advantages of holes, specifically for providing supporting structures for fixing lighting apparatuses to supporting structures, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known fixing hole in the patented apparatus of MOGEL et al., as previously modified by AUERBACH, to obtain the predictable result of enabling the apparatus to be fixed to a supporting surface or installation unit. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).
The examiner takes Official Notice of the use and advantages of wires, specifically for providing power to driver modules, being old and well known in the illumination art.  
9 to be connected to an external power source. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 3, MOGEL et al. further discloses the central part has a surrounding ring (peripheral portion of element 3, as seen in Figure 21) surrounding the concave area (as seen in Figure 21), the LED strips 16/16’ are fixed on the surrounding ring (elements 16’ directly, while elements 16 indirectly through element 4, as seen in Figure 21). 

Regarding dependent claim 4, MOGEL et al. further discloses the curve wall 4 has a reflective layer (inherent, as all surfaces are reflective) facing to the LED module 10/10’. 

Regarding dependent claim 5, MOGEL et al., as previously modified by AUERBACH, fails to explicitly disclose the driver module 9 has multiple sockets for electrically connected to the multiple LED strips 16/16’. 
However, the examiner takes Official Notice of the use and advantages of sockets, specifically for connecting light sources to driving modules, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known socket in the driver module 9 in the patented apparatus of MOGEL et al., as previously modified by AUERBACH, to  16/16’ to be easily connected to the driver module 9. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 6, MOGEL et al. further discloses the driver module 9 has an insulation box 9 preventing electricity contact of a driver circuit from users (the driver circuitry is housed in a box, as evidenced by Figure 21). 

Regarding dependent claim 7, MOGEL et al. further discloses a reflective layer (inherent, as all surfaces are reflective) is attached on an exterior surface of the insulation box 9. 

Regarding dependent claim 8, MOGEL et al., as previously modified by AUERBACH, fails to explicitly disclose the LED strip 16/16’ has an electrode end to be detachably plugged into the socket of the driver module 9. 
However, the examiner takes Official Notice of the use and advantages of plugs, specifically for connecting light sources to driving modules, being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known plug in the LED strips 16/16’ in the patented apparatus of MOGEL et al., as previously modified by AUERBACH, to obtain the predictable result of enabling the multiple LED strips 16/16’ to be easily connected to the driver module 9. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 11, MOGEL et al. further discloses the LED strip 16/16’ has a conductive part covered by an insulation layer (inherent, as all printed circuit board include an insulating layer over a conductive trace).

Regarding dependent claim 12, AUERBACH further discloses the light passing cover 18 has an escape part 38 (as seen in Figure 1) at an entrance of the sliding groove 34/38 (as seen in Figure 1) for the reverse hook 22a to slide into the sliding groove 34/38 (as seen in Figures 2-5).

Regarding dependent claim 18, MOGEL et al., as previously modified by AUERBACH, fails to explicitly disclose the LED strips 16/16’ are mounted with red, green, blue LED modules and two white LED modules with different color temperatures. 
However, the examiner takes Official Notice of the use and advantages of red, green, blue, and white LED modules being old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known red, green, blue, and white LED modules in the patented apparatus of MOGEL et al., as previously modified by AUERBACH, to obtain the predictable result of enabling the lighting apparatus 10 to selectively produce light of a plurality of colors. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 19, MOGEL et al., as previously modified by AUERBACH, fails to explicitly disclose the red, green, blue LED modules are located at central areas surrounded by a portion of the white LED modules.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to position the red, green, blue LED modules at central areas surrounded by a portion of the white LED modules, to achieve the predictable result of providing a desired illumination effect, as necessitated by the specific requirements of a given application.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zapolsky (U.S. Pat. 3,974,373), Valpey (U.S. Pat. 4,099,224), Klaus (U.S. Pat. 4,754,383), Choi (U.S. Pat. 5,034,869), Vakil (U.S. Pat. 5,491,618), Ilagan (U.S. Pat. 5,738,437), Bacon et al. (U.S. Pat. 7,594,734), Halliwell et al. (U.S. Pat. 7,631,994), Russello et al. (U.S. Pat. 7,631,993), Wang (U.S. Pat. 8,033,687), Lay et al. (U.S. Pat. 9,062,869), and Yarnell (U.S. Pat. 10,072,806) disclose lighting apparatuses including a lens cover having a plurality of peripheral grooved structures, a base support including a central part surrounded by a curved wall, a plurality of hook elements attached to the base support and configured to be received in the grooved structures of the lens cover to coupled such lens cover to the base support, at least one light source, and at least one light source power circuit.

Allowable Subject Matter
Claims 10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

/ISMAEL NEGRON/Primary Examiner, Art Unit 2875